Appellant was convicted in the district court of Travis County for unlawfully manufacturing intoxicating liquor and his punishment assessed at confinement in the penitentiary for one year.
There is but one bill of exception in the record and same cannot be considered for the following reason:
Appellant's motion for a new trial was overruled on March 26th, from which date appellant was allowed eighty days in which to file his bill of exceptions and statement of facts. This time expired on June 15th, 1924, and the bill of exceptions was not filed until June 16th, 1924, or one day after the time allowed for filing same had expired. *Page 209 
There are no exceptions to the charge of the court and nothing raised in the record that we would be warranted in considering, and the facts being sufficient to support the judgment, it is our opinion that the same should in all things be affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.